Case: 1:20-cr-00137-SNLJ-ACL Doc. #: 47 Filed: 05/18/21 Page: 1 of 16 PageID #: 202




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
                      Plaintiff,               )
                                               )
 v.                                            ) Case No. 1:20 CR 137 SNLJ (ACL)
                                               )
 JAWON D. JOHNSON,                             )
                                               )
                      Defendant.               )

              FIRST AMENDED REPORT AND RECOMMENDATION

        This matter was referred to the undersigned United States Magistrate Judge

 pursuant to 28 U.S.C. § 636(b). Pending before the undersigned is Defendant Jawon D.

 Johnson’s Motion to Suppress Evidence (Doc.24) and statements that were obtained

 following an interaction with law enforcement on July 25, 2020.

        Johnson argues that he did not commit a traffic violation thereby making the

 subsequent discovery of a gun and marijuana that were in his possession unlawful. He

 also asks for the suppression of any statements he made.

        The Government opposes the Motion arguing that Patrolman Anthony Vezeau had

 a particularized and objective basis for contacting Johnson as he believed a traffic law

 had been violated. The Government also argues that Ptlm. Vezeau’s initial interaction

 with Johnson did not constitute a seizure.

        Patrolman Vezeau, and Johnson testified at the evidentiary hearing. The parties

 submitted memoranda and supplements after the hearing. (Docs. 35, 36, 37, 39, 44-1.)



                                                                                 Page 1 of 16
Case: 1:20-cr-00137-SNLJ-ACL Doc. #: 47 Filed: 05/18/21 Page: 2 of 16 PageID #: 203




        In consideration of the pleadings, as well as the incident report and body camera

 video regarding the July 25, 2020 interaction, the undersigned recommends that the

 following findings of fact and conclusions of law be adopted, and that the Defendant’s

 Motion to Suppress be denied.

                                    I. Findings of Fact

        Johnson is charged with being a previously convicted felon in possession of a

 firearm. (Doc. 2.) He claims that the discovery of the firearm and any other evidence

 that was gathered on the day in question was unlawful.

        On Saturday, July 25, 2020, at 1:13 a.m., Cape Girardeau Police Department

 Patrolman Anthony Vezeau was on routine patrol in Zone One, a high-crime area. While

 driving north on Sprigg Street, he saw a black Lincoln stopped in the middle of a side

 street, Merriwether. Specifically, Ptlm. Vezeau noticed that the vehicle was parked in a

 manner that caused both lanes of travel on Merriwether Street to be obstructed. Based on

 that observation, Ptlm. Vezeau turned around at the next intersection so he could

 determine why the vehicle was parked in violation of City Ordinance 26-259, which

 prohibits drivers from stopping, standing, or parking a vehicle in various locations.

        By the time Ptlm. Vezeau was able to turn around at the next intersection and

 return to Merriwether Street, the driver of the Lincoln had pulled the vehicle to the side

 of the road. Before parking behind the Lincoln, Ptlm. Vezeau turned his emergency

 lights on. Once parked, Vezeau exited his patrol car and walked toward the Lincoln to

 communicate with the driver, Defendant Jawon D. Johnson. As Ptlm. Vezeau

 approached the Lincoln, without any direction from the officer, Johnson rolled the

                                                                                 Page 2 of 16
Case: 1:20-cr-00137-SNLJ-ACL Doc. #: 47 Filed: 05/18/21 Page: 3 of 16 PageID #: 204




 driver’s side window down. There was a male passenger in the front seat and a female

 passenger in the backseat although Vezeau did not realize the female was in the vehicle

 until later. See Doc. 38, Transcript of Evidentiary Hearing, at p. 19, hereinafter (Tr. at

 ___.)

         As Ptlm. Vezeau approached the vehicle, he was met with an overwhelming odor

 of marijuana. He engaged the driver in conversation, as follows:

         Ptlm.:       Hey man, how’s it going?

         Johnson:     Pretty good, man. What about you?

         Ptlm.:       Alright. Hey, the reason I’m making contact with you, man, is you
                      were stopped in the middle of the road.

         Johnson:     Actually, sir, I was trying to drop her off. I was letting her out
                      right there. I didn’t, I didn’t [indecipherable] so I was just
                      [indecipherable]

         Ptlm.:       Oh, okay. Yeah, you were just kinda in the road man and not over by
                      the curb.

         Johnson:     I’m sorry, sir.

         Ptlm.:       How much weed you got in the car?

         Johnson:     Uh, actually, sir, I was just finishing up a blunt. Well, finishing it up
                      [indecipherable], while I was dropping her off and threw it out. Just
                      had a blunt and we were smoking.

         Ptlm.:       You ain’t got anymore.

         Johnson:     No, sir.

         Ptlm.:       Alright. You got your ID on you?

                                                                                   Page 3 of 16
Case: 1:20-cr-00137-SNLJ-ACL Doc. #: 47 Filed: 05/18/21 Page: 4 of 16 PageID #: 205




        Johnson:      Uh, I have my old one. I don’t have my new one, but I do have a
                      current, uh, I do have a current…license.

        Ptlm:         Okay.

 (Gov’t. Ex. #1 at 0:12 to 0:57.)

        Throughout the entire interaction, the officers and citizens behaved courteously

 and respectfully toward each other. During Johnson’s suppression hearing testimony,

 Johnson agreed that Ptlm. Vezeau “was being polite and respectful with” him. (Tr. 39.)

        Based on Johnson’s testimony during the hearing (Tr. 31-42), the undersigned was

 concerned he may have perjured himself. In particular, referring to the Government’s

 responsive brief (Doc. 29 at p. 2), Johnson testified that he did not say “I was going to let

 her out right there,” rather insisted that he said “I was letting my passenger out here.”

 (Tr. 35-36; Emphasis added.) The undersigned provided the parties with an opportunity

 to review drafts (Doc. 44-1 at p. 4-5) of a transcription of the audio from the body

 camera. The Defendant responded through an Affidavit (Doc. 44-1) in which he stated

 that he cannot hear parts of the audio so he is not certain what he said except that he was

 “not agreeing…that he was stopped in the middle of the road,” id. at ¶ 8, rather he “was

 trying to drop off [his] passenger,” id. at ¶ 9. He added that he “was looking for a

 location to let” the passenger out. Id. at ¶11. He explained that because of the no parking

 sign at the corner of Merriwether, he “pulled forward to the curb where it was legal to

 park and [he] stopped [his] vehicle at that location.” Id. at ¶12. He further denied that he

 ever stopped his car in the middle of the road, adding, his “vehicle never completely


                                                                                  Page 4 of 16
Case: 1:20-cr-00137-SNLJ-ACL Doc. #: 47 Filed: 05/18/21 Page: 5 of 16 PageID #: 206




 came to a standstill in the middle of Merriwether St.” Id. at ¶13. More specifically,

 Johnson claimed, “I slackened my speed after making the right turn onto Merriwether St.

 to the point it came to rest at the curb, which is the position my vehicle was in as shown

 in the bodycam video.” Id. at ¶15. He further stated that “[a]ny perceived inaccuracies in

 my testimony were due to my faulty memory or honest mistake because I was surprised,

 confused, and scared when Patrolman Vezeau made initial contact with me” and due to

 the time that has passed since then. Id. at ¶17. The Government did not comment about

 the transcript prepared by the Court. The undersigned finds that the transcription above

 is a true and accurate reflection of what can be heard on the body camera recording.

        While at the driver’s side window, Ptlm. Vezeau also asked for the male

 passenger’s identifiers and then returned to his patrol car to check the two occupants on

 his Mobile Data Terminal. By then Assistant Chief Barker arrived and he asked, “What

 do you got?” Vezeau replied “They were stopped in the middle of the road. They had

 been smoking weed. They said they smoked it all.” (Gov’t. Ex. #1 at at 1:56-2:02.)

        The officers returned to the Lincoln to ensure there was no additional marijuana in

 the vehicle. Ptlm. Vezeau dealt with Johnson while Assistant Chief Barker managed the

 two passengers. A pat down search of Johnson resulted in the discovery of a Glock 17

 handgun and a bag of marijuana.

        The Cape City Ordinance prohibiting drivers from obstructing a roadway includes

 an exception that allows a driver to park a vehicle to “momentarily pick up or discharge

 passengers.” See Sec. 26-246(a)(2). The ordinance applies whether there are other

 vehicles travelling on the street, or not.

                                                                                 Page 5 of 16
Case: 1:20-cr-00137-SNLJ-ACL Doc. #: 47 Filed: 05/18/21 Page: 6 of 16 PageID #: 207




        During the suppression hearing, Ptlm. Vezeau explained why he decided to check

 on the driver of the vehicle he observed on Merriwether Street:

        So my whole intention is – you know, on patrol in high crime areas, it’s odd to
        be stopped in the middle of the road in the early morning hours, you know, with
        bars closed, impaired driving, and everything like that. So, you know, I was just
        going to see if they had a reason for being stopped in the middle of the road and,
        you know, tell them like, hey, make sure you pull over to the curb because it is a
        violation of city ordinance to be in the middle of the road. That’s 26-259, parking
        in a way that would obstruct traffic. So I got out. I was just going to tell them –
        you know, make sure they’re not impaired, anything like that, tell them, you
        know, make sure to pull over to the curb and not stop in the middle of the road.
        When I approached the vehicle, I was met with the overwhelming smell of
        marijuana, and that’s when the stop went from a simple traffic, like, hey, stay
        out of the road, to a further investigation.

 (Tr. 9-10.)

        After Johnson was taken to the police station, he was given the Miranda warning.

 During the interview, Johnson admitted that he acquired the handgun for protection.

        Johnson requests suppression of the evidence seized from him, as well as the

 statements he made following the traffic stop.

                                   II. Conclusions of Law

        Johnson argues that he “did not commit a traffic violation and that [he] was legally

 parked when Vezeau made the traffic stop.” (Doc. 35 at p. 11.) He further argues that “it

 isn’t unlawful for a driver to stop in the middle of Merriwether St[reet] to let out a

 passenger within walking distance of residential housing when there is no traffic on the

 road,” nor is it unlawful “for a driver to legally park on Merriwether St[reet] to let out a

 passenger.” Id.


                                                                                   Page 6 of 16
Case: 1:20-cr-00137-SNLJ-ACL Doc. #: 47 Filed: 05/18/21 Page: 7 of 16 PageID #: 208




        The undersigned concludes that Ptlm. Vezeau observed what he believed to be a

 traffic violation. As a result, his efforts to communicate with the driver of the vehicle

 about the violation were lawful. Before Ptlm. Vezeau made it to the window of the

 vehicle, he encountered evidence of a second law violation, possession of marijuana. The

 evidence that was seized should not be suppressed.

 II.A. Interaction with motorist was lawful.

        The Eighth Circuit has repeatedly held that “any traffic violation, regardless of its

 perceived severity, provides an officer with probable cause to stop the driver.” United

 States v. Jones, 275 F.3d 673, 680 (8th Cir. 2001) (emphasis in original). See also United

 States v. Bloomfield, 40 F.3d 910, 915 (8th Cir. 1994) (en banc); United States v. Mallari,

 334 F.3d 765 (8th Cir. 2003).

        “To determine whether a traffic stop was based on probable cause or was merely

 pretextual, an ‘objective reasonableness’ standard is applied.” Jones, 275 F.3d at 680.

 An officer is justified in stopping a motorist when the officer “objectively has a

 reasonable basis for believing that the driver has breached a traffic law.” United States v.

 Thomas, 93 F.3d 479, 485 (8th Cir. 1996). See United States v. Sanders, 196 F.3d 910,

 913 (8th Cir. 1999) (officer’s mistaken belief, but objectively reasonable basis for

 believing, that a traffic violation occurred supported traffic stop). Moreover, subjective

 intent is not determinative in deciding whether the stop was reasonable. See Whren v.

 United States, 517 U.S. 806, 813 (1996).




                                                                                  Page 7 of 16
Case: 1:20-cr-00137-SNLJ-ACL Doc. #: 47 Filed: 05/18/21 Page: 8 of 16 PageID #: 209




       Ordinance 26-246 for Cape Girardeau, Missouri (Defendant’s Exhibit C) lists

 more than twenty different ways a person might unlawfully stop, stand or park a vehicle

 within the city. Relevant excerpts from the Ordinance appear below:

       Except when necessary to avoid conflict with other traffic, or in compliance with
       law or the directions of a police officer or official traffic-control device, no person
       shall:

       (1) Stop, stand or park a vehicle:
                                             ***
           i.     At any place where official signs prohibit stopping.
                                             ***
           l.     Within six (6) feet of a driveway entrance located on any street or any
                  portion of a divided street which has a paved surface of twenty (20) feet
                  or less in width.
                                             ***
           m.     Within twenty (20) feet of any intersection of two (2) or more streets.
                                             ***

       (2) Stand or park a vehicle, whether occupied or not, except momentarily to pick
       up or discharge passengers:
                                             ***
           a. In front of a public or private driveway.
                                             ***
           f. Within thirty (30) feet of the approach to a stop sign.
                                             ***
           g. At any place where official signs prohibit parking.
                                             ***

 See Defendant’s Exhibit C, Cape Girardeau, Missouri, Code of Ordinances, Sec. 26-246.

 Ordinance 26-259, entitled “Obstruction of traffic,” directs that “Parking, starting,

 stopping, standing and the manner of operating a vehicle, shall be performed in such

 manner as to permit a clear, free and unimpeded freeway, travelway or throughway on all


                                                                                  Page 8 of 16
Case: 1:20-cr-00137-SNLJ-ACL Doc. #: 47 Filed: 05/18/21 Page: 9 of 16 PageID #: 210




 roadways and alleys within the city.”       Yet another City Ordinance, Sec. 26-250(a)

 addresses parking on streets and provides “Except as otherwise provided in this chapter,

 every vehicle stopped or parked upon a roadway or street where there are adjacent curbs

 shall be so stopped or parked with the right-hand wheels of such vehicle parallel to and

 within eighteen (18) inches of the right-hand curb…”

        Johnson attempts to cast doubt on Ptlm. Vezeau’s observation of a traffic violation

 by arguing that Vezeau did not have enough time to conclude that Johnson’s vehicle was

 stopped in the middle of the roadway as the officer travelled north on Sprigg Street.

 Johnson also emphasizes the fact that he was legally parked by the curb when the officer

 approached his vehicle. Johnson further claims the location was not a high-crime area as

 it was near a church and the old police station, as well as within two blocks of this

 courthouse. Most significantly, Johnson denies that he ever stopped his car in the middle

 of Merriwether on the night in question.

        Upon approaching Johnson’s vehicle, Ptlm. Vezeau immediately explained that he

 had observed the car parked in the middle of the roadway and that it needed to be parked

 by the curb. Johnson apologized for being in the middle of the roadway and explained

 that he was planning to drop off a passenger, a woman who was in fact still in the vehicle.

 Ptlm. Vezeau clearly articulated what he wanted to talk to Johnson about; and he

 provided the same explanation to a senior officer who responded to the scene (“They

 were stopped in the middle of the road.” See Gov’t. Ex. #1 at 1:56). During his

 testimony, Ptlm. Vezeau recited the applicable Ordinance as Section “26-259, parking in

 a way that would obstruct traffic” and not being parked by the curb. (Tr. 9) His narrative

                                                                                  Page 9 of 16
Case: 1:20-cr-00137-SNLJ-ACL Doc. #: 47 Filed: 05/18/21 Page: 10 of 16 PageID #:
                                     211



report described the violation as a vehicle “stopped in the middle of the roadway.” See

Defendant’s Exhibit A. During his testimony, Ptlm. Vezeau described the traffic

violation as “parking in a way that would obstruct traffic.” (Tr. 9.) Both his comments

on the night in question about why he believed the driver of the Lincoln had committed a

traffic violation, as well as his written report and testimony support potential violations of

multiple ordinances, including Sections 26-246, 26-250(a), and 26-259.

       This Court accepts the testimony of Ptlm. Vezeau as true. He did not dress up his

observations by indicating any other traffic violation had occurred. Nor did the officer

suggest that Johnson had committed any crime other than obstructing a roadway. The

Court finds that Ptlm. Vezeau’s decision to pull behind Johnson’s stopped vehicle after

observing it parked in the middle of the roadway after 1:00 a.m. on the weekend in a

high-crime area was objectively reasonable in the circumstances. Even if Ptlm. Vezeau

was mistaken, the reasonableness of his actions is determined by what the officer

reasonably knew at the time. United States v. Smart, 393 F.3d 767, 770 (8th Cir. 2005).

His testimony was that he was concerned about why the vehicle was parked in the middle

of the roadway and wanted to be sure the driver was not impaired. In consideration of all

the circumstances, Ptlm. Vezeau’s decision to contact Johnson in his vehicle after the car

had been pulled to the roadside was reasonable.

       It is worth clarifying that the interaction in question was not a typical traffic stop

as the record shows Johnson was stopped before Ptlm. Vezeau turned onto Merriwether

Street to investigate. As noted by the Government, the Eighth Circuit recently questioned

whether an officer’s act of pulling behind a parked vehicle followed by activation of

                                                                                 Page 10 of 16
Case: 1:20-cr-00137-SNLJ-ACL Doc. #: 47 Filed: 05/18/21 Page: 11 of 16 PageID #:
                                     212



emergency lights, and an approach to a vehicle on foot equates to a seizure. United

States v. Halter, 988 F.3d 1042, 1046 (8th Cir. 2021). Much like the Eighth Circuit’s

conclusion in Halter, it is not necessary to reach that issue, because even if Johnson was

seized, the seizure was justified for another reason. Here, it was objectively reasonable

for Ptlm. Vezeau to believe that Johnson had breached a traffic law.

       Finally, the case law Johnson relies upon (Doc. 35 at p. 12-14 1) does not involve

scenarios where officers were investigating perceived traffic stops. Even if the record

showed that Johnson did not actually commit a traffic violation, Ptlm. Vezeau reasonably

believed that Johnson was obstructing a city street, a violation of local ordinances. Under

the law of the Eighth Circuit, Vezeau’s efforts to address the perceived traffic violation

were proper.




1
  See United States v. Dawdy, 46 F.3d 1427, 1430 (8th Cir. 1995) (presence of two men parked
in a pharmacy parking lot after 10 p.m. would not be sufficient to provide reasonable suspicion
criminal activity was afoot, but officers had additional information justifying stop of vehicle);
United States v. Packer, 15 F.3d 654, 659 (8th Cir. 1994) (anonymous tip regarding four
African-American men parked in what was described as a “suspicious” vehicle without any
elaboration of why it was suspicious “lacked the minimum detail of information that would point
to any arguably particularized suspicion of criminal conduct”); United States v. Jefferson, 906
F.2d 346, 348 n. 3 (8th Cir. 1990) (trooper did not have reasonable suspicion of criminal activity
based solely on a rental car with out-of-state plates being parked at a rest area at 6:40 a.m.);
United States v. Thompson, 712 F.2d 1356, 1361 (11th Cir. 1983) (observation of furtive gesture
by person in a car that had been parked for abnormally long time and knowledge occupant did
not own vehicle, did not give officer reasonable suspicion of criminal activity where officer
indicated he did not suspect criminal activity until person complied with his request to hand over
a vial that contained a white powdery substance); United States v. Beck, 602 F.2d 726, 729 (5th
Cir. 1979) (officer’s decision to question two African-American men in car that was parked in
high crime area with the engine running and fact officer did not recognize the men “provided no
basis for believing that criminal activity was afoot”); Thompson v. Reuting, 968 F.2d 756, 759
(8th Cir. 1990) (confirmation of the presence of a particularly described “suspicious” car that
was parked in a reported location did not establish an objectively reasonable basis to suspect the
occupants were involved in criminal activity).
                                                                                    Page 11 of 16
Case: 1:20-cr-00137-SNLJ-ACL Doc. #: 47 Filed: 05/18/21 Page: 12 of 16 PageID #:
                                     213



       The Court finds Ptlm. Vezeau’s interaction with Johnson, a stopped motorist

whom the officer reasonably believed had committed a traffic violation, was according to

law and constitutional.

II.B. Probable Cause to Arrest

       Johnson’s Motion further alleges there was no “probable cause or reasonable

suspicion for the traffic stop.” (Doc. 35 at p. 14.) The Court has already found it was

reasonable for Ptlm. Vezeau to suspect that a traffic violation had occurred.

       The Supreme Court has recognized that the odor of an illegal drug can be highly

probative in establishing probable cause for a search. United States v. Caves, 890 F.2d

87, 90 (8th Cir. 1989), citing Johnson v. United States, 333 U.S. 10, 13 (1948) (observing

that the odor of an illegal substance testified to by a qualified affiant “might very well be

found to be evidence of a most persuasive character”). Many lower courts have relied

primarily on the odor of marijuana in determining that probable cause existed for a

warrantless automobile search. See, e.g., United States v. Reed, 882 F.2d 147, 149 (5th

Cir. 1989) (border patrol had probable cause after he detected burnt marijuana through a

rolled-down window and driver appeared nervous); United States v. Loucks, 806 F.2d

208 (10th Cir. 1986) (probable cause existed after automobile was stopped for speeding,

driver was “reeking” of marijuana as he sat in patrol car, and officer smelled what he

thought was still-burning marijuana in the detained vehicle); United States v. Haley, 669

F.2d 201 (4th Cir. 1982) (patrolman had probable cause after he stopped speeding

automobile, smelled intense odor of marijuana emanating from driver’s body while he sat



                                                                                Page 12 of 16
Case: 1:20-cr-00137-SNLJ-ACL Doc. #: 47 Filed: 05/18/21 Page: 13 of 16 PageID #:
                                     214



in police cruiser, and also smelled strong marijuana odor when passenger rolled down

window of the stopped vehicle).

       This Court finds that the strong odor of marijuana that was detected by Ptlm.

Vezeau as he approached the vehicle, along with Johnson’s statement that he’d just

finished smoking marijuana, provided Vezeau with probable cause to believe that the

vehicle contained the controlled substance justifying a search of the vehicle. See United

States v. Fladten, 230 F.3d 1083, 1085-86 (8th Cir. 2000) (per curiam) (applying

automobile exception to challenged warrantless search and seizure); United States v.

Caves, 890 F.2d 87, 89-90 (8th Cir. 1989) (same). It also established probable cause for

Johnson’s arrest, which necessitated a pat-down search of his person. See United States

v. Haynes, 958 F.3d 709, 715 (8th Cir. 2020) (“once probable cause for an arrest exists,

an officer may conduct a pat-down search incident to arrest”) (citations omitted). A

loaded firearm and bag of marijuana were recovered from Johnson’s groin area. This

Court credits Vezeau’s testimony that he smelled the odor of marijuana from outside of

Johnson’s car.

       The Court finds the search of Johnson’s person and the Lincoln was according to

law and not a violation of his constitutional rights. As a result, the undersigned

recommends that the request for suppression of the gun and marijuana be denied.

II.C. Statements

       Finally, Johnson made a general request for the suppression of his statements

during his interaction with Ptlm. Vezeau. The Defendant made incriminating statements



                                                                               Page 13 of 16
Case: 1:20-cr-00137-SNLJ-ACL Doc. #: 47 Filed: 05/18/21 Page: 14 of 16 PageID #:
                                     215



related to the items seized from him at the scene. He made additional admissions at the

police station after receiving the Miranda warning.

       Insofar as the Defendant made statements during his interaction with Ptlm. Vezeau

on Merriwether Street, those statements should not be suppressed. The Supreme Court

has compared routine traffic stops to Terry stops.

       [T]he usual traffic stop is more analogous to a so-called “Terry stop,”. . .,
       than to a formal arrest.” Under the Fourth Amendment, we have held a
       policeman who lacks probable cause but whose “observations lead him to
       reasonably suspect” that a particular person has committed, is committing,
       or is about to commit a crime, may detain that person briefly in order to
       “investigate the circumstances that provoke suspicion.” United States v.
       Brignoni-Ponce, 422 U.S. 873, 881. . .” [T]he stop and inquiry must be
       ‘reasonably related in scope to the justification for their initiation.’” Ibid.
       (quoting Terry v. Ohio. . .Typically, this means that the officer may ask
       the detainee a moderate number of questions to determine his identity and
       to try to obtain information confirming or dispelling the officer’s suspicions.
       But the detainee is not obliged to respond. And, unless the detainee’s answers
       provide the officer with probable cause to arrest him, he must then be released.
       The comparatively nonthreatening character of detentions of this sort explains
       the absence of any suggestion in our opinions that Terry stops are subject to the
       dictates of Miranda. The similarly noncoercive aspect of ordinary traffic stops
       prompts us to hold that persons temporarily detained pursuant to such stops are
       not “in custody” for the purposes of Miranda.

Berkemer v. McCarty, 468 U.S. 420, 439-440 (1984) (citations omitted). See United

States v. Pelayo-Ruelas, 345 F.3d 589, 592 (8th Cir. 2003), quoting United States v.

McGauley, 786 F.2d 888, 890 (8th Cir. 1986) (“No Miranda warning is necessary for

persons detained for a Terry stop.”).

       While Ptlm. Vezeau approached Johnson to talk to him about a simple traffic

violation, that initial intrusion developed into something more akin to a Terry stop based

                                                                              Page 14 of 16
Case: 1:20-cr-00137-SNLJ-ACL Doc. #: 47 Filed: 05/18/21 Page: 15 of 16 PageID #:
                                     216



on the odor of marijuana. Under the circumstances of this case it was reasonable for

Vezeau to conclude that Johnson might be in possession of marijuana even without his

voluntary statement that he’d been smoking marijuana. Those circumstances justified the

frisk of Johnson, as well as the routine questions asked by Ptlm. Vezeau. Pennsylvania v.

Mimms, 434 U.S. 106, 111 (1977); see also Michigan v. Long, 463 U.S. 1032, 1048

(1983).

       Additionally, “[v]erbal statements obtained as a result of a Fourth Amendment

violation are as much subject to the exclusionary rule as are items of physical evidence

discovered during an illegal search.” United States v. Yousif, 308 F.3d 820, 832 (8th Cir.

2002), citing Wong Sun v. United States, 371 U.S. 471, 485 (1963). “[T]he defendant

bears the initial burden of establishing the factual nexus between the constitutional

violation and the challenged evidence.” United States v. Marasco, 487 F.3d 543, 547

(8th Cir. 2007).

       In this case, it was reasonable for Ptlm. Vezeau to investigate a perceived traffic

violation and that interaction resulted in Johnson’s lawful arrest for possession of

marijuana. None of Johnson’s statements constitute fruit of the poisonous tree. See

United States v. Goodale, 738 F.3d 917, 922 (8th Cir. 2013). Johnson did not argue that

his statements were involuntary or that there was a violation of Miranda v. Arizona, 384

U.S. 436, 448-450 (1966), so those issues are not considered.

       Johnson’s request for suppression of his statements should be denied.

                                     III. Conclusion

       In accordance with the Memorandum above,

                                                                               Page 15 of 16
Case: 1:20-cr-00137-SNLJ-ACL Doc. #: 47 Filed: 05/18/21 Page: 16 of 16 PageID #:
                                     217



       IT IS HEREBY RECOMMENDED that the Defendant’s Motion to Suppress

Evidence (Doc. 24) should be denied.

       Further, the parties are advised that they have fourteen days, not later than June 1,

2021, in which to file written objections to this Report and Recommendation, unless an

extension of time for good cause is obtained. Failure to file timely objections may result

in a waiver of the right to appeal questions of fact. Thompson v. Nix, 897 F.2d 356 (8th

Cir. 1990).



                                            _____________________________________
                                            ABBIE CRITES-LEONI
                                             UNITED STATES MAGISTRATE JUDGE

Dated this 18th day of May, 2021.




                                                                                Page 16 of 16
